Dear Mr. Shealy:
The law regarding the selection of an official journal by the Lincoln Parish Police Jury is set forth in R.S. 43:141, providing:
      § 141. Official journal to be selected by police juries, city and parish councils, municipal corporations, and school boards
      A. The police juries, city and parish councils, municipal corporations, and school boards in all the parishes, the parish of Orleans excepted at their first meeting in June of each year, shall select a newspaper as official journal for their respective parishes, towns, or cities for a term of one year. (emphasis added).
      B. In any parish which is divided by the Mississippi River and has a population of not less than one hundred thousand the governing body shall have the authority to select two official journals for their respective parishes, one of which shall be located on one bank of the river and the other which shall be located on the opposite bank thereof and no act heretofore performed shall be considered invalid because of any such parish having heretofore designated two such official journals.
The use of the word "shall" in R.S. 43:141(A) is mandatory. See R.S. 1:31 Thus, it is not within the discretion of the Lincoln Parish Police Jury to defer selection of the official journal to the month of December rather than the month of June as required by the cited statute.
The selection of the official journal of the parish comes within the police power of the state.2 If the selection fulfills the requirements of state law, then the police power of the state will not be abridged and the selection of the official journal is legal. See Yoes vs. St. Charles Parish Council,400 So.2d 260 (La.App. 4th Cir. 1981). The reverse corollary is also true, namely, that a selection procedure adopted in contravention to that provided by law would invalidate the selection. In accord is Attorney General Opinion 85-493, copy attached.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 1:3 provides:
      § 3. Words and phrases; how construed
      Words and phrases shall be read with their context and shall be construed according to the common and approved usage of the language. Technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning of the law, shall be construed and understood according to such peculiar and appropriate meaning. The word "shall" is mandatory and the word "may" is permissive.
2 LSA-Const. Art. 6 § 9 (1974) provides:
      § 9. Limitations of Local Governmental Subdivisions
      (A) Limitations. No local governmental subdivision shall (1) define and provide for the punishment of a felony or (2) except as provided by law, enact an ordinance governing private or civil relationships.
      (B) Police power not abridged. Notwithstanding any provision of this Article, the police power of the state shall never be abridged. *Page 1
OPINION NUMBER 85-483
July 18, 1985
                                 47-B FISCAL AGENTS (Depositories) 71 MUNICIPALITIES 78-A OFFICIAL PRINTER R.S. 39:1214 R.S. 43:141
Political subdivision must select official journal or journals at first meeting in June not to exceed a one-year term. Selection of fiscal depository must be made by bidding on expiration of Mr. Patrick W. Pendley           existing depository contract; Attorney at Law                  not to exceed term of a fiscal Post Office Drawer 71            year. Plaquemine, Louisiana 70765-0071